EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 15 are allowable because the prior art of record does not disclose or reasonably suggest a method and apparatus comprising receiving sensor data from a plurality of sensors, wherein the sensor data comprise a user request in multiple mode inputs associated with the plurality of sensors to build a query, generating a plurality of soft-queries in real-time using the multi-mode inputs and a plurality of object encoders, wherein the plurality of soft-queries are associated with the plurality of applications and a plurality of data stores, automatically determining a focused user intention from the multiple mode inputs, selecting a soft-query of the plurality of soft-queries based on a rank and relevance associated with a responsive application and a respective data store, executing the selected soft-query against the respective data store and the respective application to generate a response, and displaying the response in an interactive dashboard.
Generally, it is known in the prior art to search using multi-modal queries to determine an intent of a user by a ranking or relevance.  However, the prior art of record does not disclose or reasonably suggest an entire combination of features that include a plurality of object encoders and executing a query against a data store and an application based on a rank and relevance.  Here, an object encoder appears to entail using machine learning for a multi-modal query.  
Huang et al. (U.S. Patent Publication 2021/0064612) is the closest prior art of record disclosing a visual search engine that returns information for a multimodal query to disambiguate an intent of a user.  (Abstract)  Huang et al. discloses that a multimodal query comprises an image and text that can be input with a keyboard or through voice input with a microphone, so that a query includes two different types of input, i.e., an image and text.  Visual intent module 114 is configured to identify a topic in which a user is interested in.  An intent chat bot 118 is configured to receive a text portion of the query.  (¶[0025] - ¶[0027]: Figure 1)  Visual search engine 112 comprises a plurality of topic modules 120-122, where each of topic modules 120-122 corresponds to a respective topic that can be identified by the visual intent module 114.  (¶[0030]: Figure 1)  Search engine 132 can be a conventional search engine that receives a query and identifies webpages based on the query, identifies search results based upon the query, and returns information included in at least one search result to client computing device 102.  (¶[0036]: Figure 1)  A topic identifier module 116 includes an input deep neural network (DNN) 202 with a plurality of output nodes.  A topic identifier module 116 further includes a score analyzer module 211 that receives confidence scores assigned to output nodes 204 to 208.  Score analyzer module 211 can compare a confidence score assigned to a first output node 204 with a predefined threshold, wherein when the confidence score is above a predefined threshold, score analyzer module 211 can output an indication that the intent DNN 202 has identified that an object included in image 210 is assigned to a first topic.  (¶[0042]: Figure 2)
Huang et al. could be construed to display a response to a multimodal query in an interactive dashboard, but there are several limitations that are not clearly disclosed by this reference.  Specifically, Huang et al. at least does not disclose “a plurality of object encoders”.  However, Rothberg et al. (U.S. Patent Publication 2019/0347523) teaches a plurality of encoders for input data in first modality and input data in a second modality.  Still, Huang et al. and Rothberg et al., in combination, do not clearly disclose or teach “generating a plurality of soft-queries . . . wherein the plurality of soft-queries are associated with a plurality of applications and a plurality of data stores” and “selecting a soft-query of the plurality of soft-queries based on a rank and relevance associated with a respective application and a respective data store”.  Here, even if one were to construe topics as “a plurality of applications and a plurality of data stores”, Huang et al. at least does not clearly disclose “generating a plurality of soft-queries” and “selecting a soft-query of the plurality of soft-queries based on a rank and relevance associated with a respective application and a respective data store”.  Instead, Huang et al. ranks scores of topics assigned by output nodes of a neural network, but does not clearly provide for ranking a plurality of soft-queries.
The Specification, ¶[0001] - ¶[0003], states an objective of addressing a need in to determine an intent and focus of user requests that are based on multi-modality user interactions.  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        August 22, 2022